Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference into the Registration Statement on Form S-3, as Amended,of Silver Bull Resources, Inc. (the “Company”) of our report dated January 11, 2012 to the Board of Directors of the Company relating to the consolidated balance sheets of the Company as of October31, 2011 and 2010, and the related consolidated statements of operations and comprehensive (loss) income, stockholders’ equity and cash flows for the years then ended and the effectiveness of internal control over financial reporting that are included in the Company’s Form 10-K for the year ended October31, 2011. We also consent to the reference to our Firm under the caption “Experts” in such prospectus. /s/ HEIN & ASSOCIATES LLP Hein & Associates LLP Denver, Colorado March 21, 2012
